Per Curiam.

Memorandum If notice were required under section 232-a of the Real Property Law, the notices here given as provided for under the lease were sufficient. They were substantial compliance with the statute. (Folz v. Shadow, 16 N. Y. S. 942.) In a proceeding under subdivision 5 of section 1410 of the Civil Practice Act no notice was required. (Estate of Schaff v. Stein, 171 Misc. 376.) Occupancy for any illegal trade, manufacture or other business rendered the lease void under section 231 of the Real Property Law. Conducting a rooming house in a building restricted to use as a private dwelling in violation of the provisions of the Multiple Dwelling Law is illegal. A landlord can not waive right of removal for an *887occupancy in violation of statute and every person violating or assisting in violation of the statute is punishable therefor. (Multiple Dwelling Law, § 304.) The second or ten-day notice pleaded was also sufficient under paragraph (1) of subdivision (d) of section 6 of the Office of Price Administration Bent Begulation for Housing in the New York City-Defense Bental Area (8 Federal Begister 14814). Withdrawal of jurisdictional objections and special notice of appearance followed by general appearance and answer required trial of the issues raised by the pleadings.
The final order should be reversed and new trial ordered, with $30 costs to appellant to abide the event.
Hammer, Shiehtag and Eder, JJ., concur.
Order reversed.